 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE WARREN VERDON,                              No. 2:18-cv-02512 KJM CKD (PS)
12                       Plaintiff,
13            v.
14    DONALD J. TRUMP, et al.,                          FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States
18   Magistrate Judge pursuant to Local Rule 302(c).
19           On September 21, 2018, the undersigned issued an order to show cause no later than
20   October 5, 2018 why this action should not be dismissed for lack of jurisdiction. Plaintiff was
21   advised that failure to allege a proper basis for jurisdiction would result in a recommendation that
22   this action be dismissed. The deadline has passed, and plaintiff has not shown cause why this
23   action should not be dismissed.
24           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of
25   jurisdiction.
26   ////
27   ////
28
                                                        1
 1            In light of these recommendations, IT IS HEREBY ORDERED that all pleading,

 2   discovery, and motion practice in this action are STAYED pending resolution of the findings and

 3   recommendations. With the exception of objections to the findings and recommendations and

 4   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

 5   motions and other filings until the findings and recommendations are resolved.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, plaintiff may file written objections

 9   with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

11   failure to file objections within the specified time may waive the right to appeal the District

12   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: October 30, 2018
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21   2/ verdon2512.f&rs-nojuris

22

23

24

25

26
27

28
                                                        2
